DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a holder the forming roller being mounted on the holder” is grammatically incorrect.  Appropriate correction is required.
Applicant is reminded that all claims must have the proper status identifier. For Example, claim 23 is improperly identified as “currently amended”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO 2012169429, machine translation provided) in view of Singer et al. (6,679,085).  Regarding claims 1 and 5, Takahashi teaches a hot forming tool (2) comprising a rotating forming roller with a forming surface (figure 1, p.17 5th passage). Takahashi further teaches an intermediate layer (22) having a high thermal conductivity (p. 19 4th-5th passages), which makes it a heat sink. As can be seen in figure 9a, the forming roller is in thermal contact with the heat sink, such that the forming roller and the heat sink have corresponding contact surfaces. Also seen in figure 9a, the forming roller and the heat sink form corresponding thermal contact surfaces on two lateral surfaces (i.e. near 26) of the heat sink (intermediate layer 22) and an upper side (top, i.e. 23) of the heat sink. Takahashi further teaches the heat sink has a cooling device, such as cooling passage (24) so that process heat can be transferred from the forming roller to the heat sink (p. 19 3rd-4th passage).  Although a holder the rotating forming roller is not explicitly disclosed, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the forming roller to be rotatably mounted on a holder, in order to support the forming roller in the arrangement shown in figure 1. This is further supported by Singer. Singer teaches a rotating forming roller with a forming surface. Singer teaches supporting the rotating forming roller on holders, such as bearings 12/13, which allows rotational movement of the forming roller with respect to the holder. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar holders, such as bearing, for supporting the forming roller of Takahashi, as it allows .   
Regarding claim 2, Singer teaches the roller is supported in the bearings (col. 9 lines 25-29). Since they are two separate components, they are consider detachably connected to one another.
Regarding claim 10, Takahashi further teaches the cooling device comprises a transmission channel (24) for fluid coolant (figure 9a).
Regarding claim 12, Takahashi teaches the heat sink comprises an upper segment (upper 22) and lower segment (lower 22) that are tightly connected to each other and between which a portion of the transmission channel runs (figure 9a).
Regarding claim 14, Takahashi teaches the heat sink comprises a copper alloy (p. 12 4th passage).
Regarding claim 15, the device of Takahashi is capable of shaping glass and comprises a hot forming tool.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO 2012169429, machine translation provided) and Singer et al. (6,679,085) as applied to claim1 above, and further in view of Miyauchi et al. (JP th – 7th passage, figure 3). Miyauchi teaches a gap filled with fluid oil allows adjusting the temperature of the forming roll (page 5 7th passage). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for similar gap as filled with fluid oil between the forming roller and heat sink of  Takahashi so as to provide for better temperature control of the forming roll surface, as taught by Miyauchi.
   Allowable Subject Matter
Claims 16-18 and 20-22 have incorporated the allowable subject matter indicated in the last office action. Thus, claims 16, 21 and 22 are allowable. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a heat sink for a forming roller comprising an upper segment and lower segment with sealing elements arranged between the segments. The heat sinks of Takahashi, Edwards and Glacki are all singular bodies and thus do not suggest inserting a sealing element within it.  The prior art also fails to suggest a heat sink arranged circumferentially around a holder for a forming roller, such that there .
Claims 3-4, 7-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose the combination of a forming roller mounted on a holder for rotation with respect to the holder, wherein the holder is part of a heat sink that forms corresponding thermal contact surfaces with the forming roller.
The prior art also fails to disclose the combination of a forming roller mounted on a holder for rotation with respect to the holder, and a heat sink arranged circumferentially around the hold and having thermal contact surfaces with the forming roller on two lateral surfaces and upper side of the heat sink.
The prior art of Miyauchi fails to specify a gap of less than 0.5mm. 
The prior art also fails to suggest the combination of a forming roller mounted on a holder for rotation with respect to the holder, and a heat sink with an annular portion at an outer portion through which a transmission channel extends for fluid coolant. 
Claim 23 is allowed. The following is an examiner’s statement of reasons for allowance: The prior art fails to teaches a hot forming tool comprising a forming roller with a bearing for mounting the roller on a holder such that the roller is rotatable with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed February 14, 2022 regarding Takahashi have been fully considered but they are not persuasive. Applicant argues Takahashi has a single thermal contact surface formed on the flow path 24. The intermediate member 22 was considered the heat sink and it has lateral sides and an upper side that is in contact with the forming roller.
Applicant’s arguments with respect to Inns and Edwards have been fully considered and are persuasive.  The rejection of claims 1-5, 10-12, and 15 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741